 1   Fritz Scheller, Esq.
 2   Fritz Scheller, P.L.
 3   Florida Bar Number: 183113
 4   200 E. Robinson Street, Ste. 1150
 5   Orlando, FL 32801
 6   (407) 792-1285
 7   fscheller@flusalaw.com
 8   Counsel for Ramona I. Mennillo
 9
10                                UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA

12   UNITED STATES OF AMERICA,                        CASE NUMBER: 2:17-cr-00098-APG-NJK

13                   Plaintiff,

14   v.                                               STIPULATION TO CONTINUE
15                                                    SENTENCING HEARING
16   RAMONA I. MENNILLO,                              (Final Request)

17             Defendant.
18   _______________________/
19

20           Defendant, Ramona I. Mennillo, by and through her attorney of record, Fritz Scheller,

21   Esq., and Plaintiff United States of America, by and through Nicholas A. Trutanich, United

22   States Attorney, and Daniel Cowhig, Assistant United States Attorney, stipulate and request that

23   the Court continue her sentencing hearing, currently scheduled for January 25, 2019 for a period

24   of thirty (30) days.

25           Accordingly, in the view of the government and the defendant, this case is not ripe for

26   sentencing. Defendant Mennillo is not in custody, and specifically requests this continuance.

27   Defendant Mennillo is in compliance with her release conditions. Defendant Mennillo waives

28   any right she may have to a speedy sentencing in this matter.

29           WHEREFORE, the parties stipulate and request that the Court continue defendant


                                                     1
1    Mennillo’s sentencing hearing, currently scheduled for January 25, 2019 be continued to a date

2    after February 25, 2019, or to a date convenient for the Court.

3           RESPECTFULLY SUBMITTED this 18th day of January 2019.


 4                                                 Nicholas A. Trutanich
 5                                                 United States Attorney
 6
 7                                                 /s/ Daniel Cowhig
 8                                                 DANIEL COWHIG
 9                                                 Assistant United States Attorney
10
11
12                                                 By: /s/ Fritz Scheller, Esq.
13                                                 FRITZ SCHELLER, Esq.
14                                                 Counsel for Defendant Mennillo
15
16



17
18




                                                      2
1                                 UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                           CASE NUMBER: 2:17-cr-00098-APG-NJK

5                Plaintiff,

 6   v.                                                  ORDER CONTINUING SENTENCING
 7                                                       (Final Request)
 8   RAMONA I. MENNILLO,
 9
10         Defendant.
11   _______________________/
12

13          This matter comes before the Court on the parties Stipulation to Continue Sentencing. Based

14   on the stipulation of the parties, and good cause appearing therefore, the Court hereby finds that:
15
16          1.        In the view of the government and the defendant, this case is not ripe for

17   sentencing. Defendant Mennillo is not in custody and has no objection to a continuance of her

18   sentencing hearing, currently scheduled for January 25, 2018, until after February 25, 2018 or to

19   a date convenient for the Court.

20




                                                       3
1           2.      The Court hereby concludes that the ends of justice are best served by granting

2    this continuance of defendant Mennillo’s sentencing.


3
4                                               ORDER

5                IT THEREFORE ORDERED that the sentencing hearing, currently scheduled for

6                                               March 1, 2019
     January 25, 2019 is vacated and reset for ________________                 10:00 a.m.. in Courtroom 6C.
                                                                at the hour of ________

7                                               IT IS SO ORDERED this22nd
                                                                     ____ day January , 2019.




 8
 9                                              UNITED STATES DISTRICT JUDGE
10




                                                     4
